               Case 1:17-cv-03620-RJS Document 93 Filed 04/30/20 Page 1 of 1




                                            STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL
    LETITIA JAMES                                                                                    DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                            LITIGATION BUREAU

                                              Writer’s Direct Dial: (212) 416-8561


                                                         April 29, 2020
                                                   IT IS HEREBY ORDERED THAT                      the deadline for the parties
    By ECF & E-mail                                to submit a joint letter                        identifying the Corrections
    Hon. Richard J. Sullivan                       Officers Plaintiff intends                     to call and setting forth any
    United States District Court Judge             disagreements is adjourned                     until June 30, 2020.
    United States Courthouse                       SO ORDERED.
    40 Foley Square, Room 2104
                                                   Dated:              April 29, 2020
    New York, New York 10007
                                                                       New York, New York
            Re:       Ortiz v. Holliday, et al.,                                                     ___________________________
                      17 Civ. 3620 (RJS) (JCF)                                                       RICHARD J. SULLIVAN
                                                                                                     UNITED STATES CIRCUIT JUDGE
    Dear Judge Sullivan:                                                                             Sitting by Designation

           I write respectfully and jointly on behalf of plaintiff and defendants, in response to the
    Court’s March 16, 2020 Order, see Docket No. 91, to request an extension of the parties’ time to
    submit a joint letter to the Court listing the witnesses plaintiff would like to call at the next
    evidentiary hearing along with defendants’ response, from April 30, 2020, to June 30, 2020. The
    reason for the requested extension is because as a result of the current pandemic, the parties have
    not been able to physically meet-and-confer in the Office of the Attorney General to review a
    photograph of an officer who fits the physical description provided by plaintiff of the officer who
    purportedly accepted plaintiff’s alleged grievance that is at issue in this case.

                                                                                 Respectfully submitted,

                                                                                 /s/ Neil Shevlin
                                                                                 Neil Shevlin
                                                                                 Assistant Attorney General
                                                                                 Neil.Shevlin@ag.ny.gov
    cc: Paul Hale, Esq. (by e-mail)




         28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6075 (Not For Service of Papers)
                                                       www.ag.ny.gov
